~3)     lOS -0 I
                                                         Jerome Overstreet
                                                         TDCJ#1599743
                                                         :3001 s. Emily Dr.
                                                         Beeville, TX 78102
 Honorable Clerk of the Court
 Texas Court of Crlininal Appeals                        May 19, 2015
·Supreme Court Bldg.
 201 W. 14th St. Rm. 106
 P .0. Box 12308
 Austin 1 TX 78711,.-2308 .
Re: State Memorandum, Findings of Fact and Conclusions of Law
    Ex parte Overstreet
Dear Sir,
     I was not provided a copy of State's Memorandum, Findings of Fact and
Conclusions of Law, by Tarrant County DA Office. I have only been provided a
copy of the the State's Proposed Memorandum, Find~ngsof Fact and Conclusions
of Law. Are these two documents different? Please send a copy of the State's
Memorandum, Finds of Fact and Conclusions of Law.
     I appreciated your help in this matter. Thank you ..



                                                s~




                                                         RECEIVED IN
                                                    COURT OF CRIMINAL APPEALS

                                                          MAY 26 2015